DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-12, none of the prior art teaches or suggests, alone or in combination, the disabled Josephson junction is selected to avoid a frequency collision between a disabled qubit resulting from the disabled Josephson junction and qubits in a set of qubits, a qubit in the set of qubits resulting from a Josephson junction in a subset of Josephson junctions corresponding to a subset of pads.
With respect to claims 13-24, none of the prior art teaches or suggests, alone or in combination, wherein an unused pad of the second chip corresponds to a disabled Josephson junction of the first chip, wherein the disabled Josephson junction is selected to avoid a frequency collision between a disabled qubit resulting from the disabled Josephson junction and qubits in a set of qubits, a qubit in the set of qubits resulting from a Josephson junction in a subset of Josephson junctions corresponding to a subset of pads.
With respect to claims 25, none of the prior art teaches or suggests, alone or in combination, wherein an unused pad of the second chip corresponds to a disabled Josephson junction of the first chip, wherein the disabled Josephson junction is selected to avoid a frequency collision between a disabled qubit resulting from the disabled Josephson junction and qubits in a set of qubits, a qubit in the set of qubits resulting from a Josephson junction in a subset of Josephson junctions corresponding to a subset of pads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oliver et al. (U.S. Publication No. 2018/0013052 A1) discloses a qubit circuit but fails to disclose disabled Josephson junction is selected to avoid a frequency collision between a disabled qubit resulting from the disabled Josephson junction and qubits in a set of qubits, a qubit in the set of qubits resulting from a Josephson junction in a subset of Josephson junctions corresponding to a subset of pads.
Das et al. (U.S. Publication No. 2017/0373044 A1) disclose a qubit circuit but fails to disclose wherein an unused pad of the second chip corresponds to a disabled Josephson junction of the first chip, wherein the disabled Josephson junction is selected to avoid a frequency collision between a disabled qubit resulting from the disabled Josephson junction and qubits in a set of qubits, a qubit in the set of qubits resulting from a Josephson junction in a subset of Josephson junctions corresponding to a subset of pads.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818